Title: John M. Perry to Thomas Jefferson, 18 June 1818
From: Perry, John M.
To: Jefferson, Thomas


          
            Sir
            Central College.
18th Jun. 1818
          
          the Brick layers got here yesterday and will begin to lay Some time this evening—I Should be glad you Could make it Convenient to Come to the building to day—the dormetorries will be laid off  to day—the Circle next the Road is Staked off So that you Can See how to fix on the level
          
             your obt. Servant
            John M Perry
          
        